DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. [US2015/042258, “Tang”] in view of Holmes [US2004/0111913].
Tang discloses a method for constructing articles with cured pressure-sensitive adhesives (paragraph 0011), the method comprising: (i) applying a curable adhesive (15) on to one side of a membrane (polymeric panel 13) (paragraph 0033-34, 0036); (ii) feeding said membrane through a cross-linking apparatus having an exposure area (paragraph 0034, 0037); and (iii) curing the curable adhesive (paragraph 0034, 0037-39). 
Tang discloses a control system to operate the UV light source and control process parameters (paragraph 0039), but fials to disclose an aperture plate having an aperture therethrough with respect to each other and said curable adhesive so that light emitted from said light source passes through said aperture. 
Holmes discloses a curing method including a UV lamp (paragraph 0002}, that provides enhanced control over the UV energy irradiated and allows for varying the intensity of the UV energy to achieve final polymer properties (paragraph 0003-4, 0022, 0029). Holmes discloses a light source (14) an aperture (channel 20); where the aperture regulates the passage of the energy to thereby control at least one dimension of the exposure area (paragraph 0012, 0014, 0017: Figure 7, 2}.’
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Tang by including an aperture and aperture plate to regulate the passage of UV light as taught by Holmes in order to provide greater control over the UV light intensity and to provide control over the resulting product.
With respect to claim 2, Tang discloses applying a release member on to said curable adhesive after passing through said exposure area (paragraph 0034). 
With respect to claim 4, Tang discloses heating said curable adhesive prior to applying to said membrane (paragraph 0011, 0034). 
With respect to claim 5, Tang discloses said light is UV light having a wavelength of250 nm to about 260 nm (paragraph 0039). 
With respect to claim 6, Tang discloses controlling an amount of radiation and an intensity of said UV light applied to said curable adhesive (paragraph 0039). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tang, Holmes, and further in view of Khan [US2007/0095011, “Khan”].
Tang as modified discloses a method for constructing articles. Applicant is referred to paragraph 3 for a detailed discussion of Tang as modified.  Tang suggests controlling process parameters but does not explicitly disclose a duration of the UV exposure. 
Khan discloses a method of applying a UV light to an adhesive to cure the adhesive (paragraph 0008-10). Khan discloses exposure times of 5-20 seconds are known and suitable for curing a UV curable adhesive. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Tang by using known and working duration as taught by Khan in order to take advantage of known and suitable process parameters and to ensure sufficient curing of the UV curable adhesive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 16, 2022